14-2828
     Cardona-Contreras v. Lynch
                                                                                        BIA
                                                                                  Verillo, IJ
                                                                               A205 015 148
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   17th day of December, two thousand fifteen.
 5
 6   PRESENT:
 7            PETER W. HALL,
 8            DEBRA ANN LIVINGSTON,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   CARLOS ANTHONY CARDONA-CONTRERAS,
14   AKA CARLOS CARDONA, AKA CARLOS A.
15   CARDONA,
16                 Petitioner,
17
18                    v.                                             14-2828
19                                                                   NAC
20
21   LORETTA E. LYNCH, UNITED STATES
22   ATTORNEY GENERAL,
23                 Respondent.
24   _____________________________________
25
26   FOR PETITIONER:                     Elyssa N. Williams, Formica
27                                       Williams, P.C., New Haven,
28                                       Connecticut.
29
1    FOR RESPONDENT:              Benjamin C. Mizer, Acting Assistant
2                                 Attorney General; Cindy S. Ferrier,
3                                 Assistant Director; Jessica E.
4                                 Sherman, Trial Attorney, Office of
5                                 Immigration Litigation, United
6                                 States Department of Justice,
7                                 Washington, D.C.
8
9        UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review is

12   DENIED.

13       Petitioner Carlos Anthony Cardona-Contreras, a native and

14   citizen of Mexico, seeks review of a July 11, 2014, decision

15   of the BIA affirming a March 13, 2013, decision of an Immigration

16   Judge   (“IJ”)   denying   Cardona-Contreras’s    application   for

17   asylum, withholding of removal, and relief under the Convention

18   Against    Torture    (“CAT”).       In     re    Carlos   Anthony

19   Cardona-Contreras, No. A205 015 148 (B.I.A. July 11, 2014),

20   aff’g No. A205 015 148 (Immig. Ct. Hartford Mar. 13, 2013).     We

21   assume the parties’ familiarity with the underlying facts and

22   procedural history in this case.

23       Under the circumstances of this case, we review the IJ’s

24   decision as supplemented by the BIA.      See Yan Chen v. Gonzales,

25   417 F.3d 268, 271 (2d Cir. 2005).    The applicable standards of
                                      2
1    review are well-established.       See 8 U.S.C. § 1252(b)(4)(B);

2    Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

3    Because Cardona-Contreras does not challenge the pretermission

4    of his asylum application as untimely, we address only his

5    eligibility for withholding of removal and CAT relief.

6        Persecution is “the infliction of suffering or harm upon

7    those who differ on the basis of a protected statutory ground.”

8    Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 341 (2d Cir.

9    2006).    Past persecution can be based on harm other than threats

10   to life or freedom, including “non-life-threatening violence

11   and physical abuse.”      Beskovic v. Gonzales, 467 F.3d 223, 226

12   n.3 (2d Cir. 2006).       However, the harm must be sufficiently

13   severe to rise above “mere harassment.”      Ivanishvili, 433 F.3d
14   at 341.

15       In     this   case,    the   agency   reasonably   found   that

16   Cardona-Contreras was not persecuted.        On one occasion, in

17   either 1988 or 1990, he was pushed and heard shots fired; this

18   is the only harm he endured in Mexico and it does not amount

19   to persecution.    See Jian Qiu Liu v. Holder, 632 F.3d 820, 822

20   (2d Cir. 2011) (finding no error in BIA’s conclusion that an

21   applicant who was beaten and detained for two days did not
                                       3
1    establish persecution because the injuries “required no formal

2    medical attention and had no lasting physical effect”).

3        While Cardona-Contreras argues that the murders of his

4    father and grandfather contribute to the cumulative harm he

5    suffered, which amounts to persecution, those deaths both

6    occurred before he was born.   Accordingly, the murders of his

7    father and grandfather were not acts intended to harm or

8    threaten Cardona-Contreras.    Cf. Jiang v. Gonzales, 500 F.3d
9    137, 142 (2d Cir. 2007) (recognizing that an applicant may be

10   able to demonstrate persecution based on persecution of family

11   members where the applicant “shares . . . the characteristic

12   that motivated persecutors to harm the family member,” “was in

13   the zone of risk when the family member was harmed,” and

14   “suffered some continuing hardship after the incident” (citing

15   Jorge-Tzoc v. Gonzales, 435 F.3d 146, 150 (2d Cir. 2006))).

16       In the absence of past persecution, to warrant withholding

17   of removal an applicant must show that it is more likely than

18   not that he will be persecuted in the country of removal.

19   Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).

20   Similarly, to warrant CAT relief, an applicant must show that

21   he more likely than not will be tortured if he is removed.   See
                                    4
1    8 C.F.R. §§ 1208.16(c), 1208.17; Khouzam v. Ashcroft, 361 F.3d
2    161, 168 (2d Cir. 2004).   The agency did not err in concluding

3    that Cardona-Contreras has not shown that he will be persecuted

4    or tortured if he returns to Mexico.   He presented no evidence

5    to show that anyone in Mexico sought to harm him, and after the

6    single incident in which he was pushed and shots were possibly

7    fired at him, he remained in Mexico until 1997 with no further

8    problems.   See Hongsheng Leng v. Mukasey, 528 F.3d 135, 143 (2d

9    Cir. 2008) (per curiam); Mu Xiang Lin v. U.S. Dep’t of Justice,

10   432 F.3d 156, 160 (2d Cir. 2005).

11       For the foregoing reasons, the petition for review is

12   DENIED.   As we have completed our review, the pending motion

13   for a stay of removal in this petition is DISMISSED as moot.

14                                FOR THE COURT:
15                                Catherine O=Hagan Wolfe, Clerk




                                    5